DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  the word “to” is missing in line 20, in the clause “pulses corresponding to the emitted wavelength-converted pulses”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,3, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2  recites “adjusts the pulse duration setting as a function of the pulse repetition frequency setting” and claim 3 recites “pulse duration setting is inversely proportional to the pulse repetition frequency setting”.  However, claim 1, from which these claims depend, states that the waveform script includes “at least one of a pulse repetition frequency setting, a pulse duration setting,  and a pulse amplitude pre-warp setting”. The optical waveform generator is arranged to “generated pre-warped signal pulses based on the waveform script”.  It would not be clear to one skilled in the art, whether the pulse duration setting used in the step generating pre-warped signal pulses based on the waveform script, is the first one mentioned in claim 1, or some other pulse duration as adjusted in claims 2-3. Similar remarks apply to claims 12-13 in relation to claim 11. Clarification and correction of the claims are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boland et al. (US 2016/0164249).

Boland discloses a laser transmitter comprising (see Fig. 2):
a waveform controller arranged to generate a waveform script, wherein the waveform script includes at least one of a pulse repetition frequency setting, a pulse duration setting, and a pulse amplitude pre-warp setting(input pulse waveform is set and corresponding waveforms for the modulated laser signal seed pulse and electrical signal for modulator to obtain the desired pre-selected waveform, para. [0074]);
an optical waveform generator (112) & (116) arranged to: i) receive the waveform script, Ii) generate pre-warped signal pulses based on the waveform script to compensate for gain distortion effects of a laser power amplifier, and iil) output the pre-warped signal pulses;
the laser power amplifier(including broadband laser amplifier 142 and narrowband laser amplifiers 146 and 150) arranged to: i) receive the pre-warped signal pulses, ii) receive a continuous wave signal, and iii) output amplified signal pulses that maintain a substantially constant drive intensity at the input of a non-linear wavelength converter (para. [0073]);
and the non-linear wavelength converter (frequency converter 108)  arranged to receive the amplified signal pulses and emit wavelength-converted pulses.

With regard to claim 11, the method is merely the normal operation of the laser transmitter of Boland, Fig. 2, as described above and in para. [0073-0074].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al.            (US 2019/0107606) in view of Boland et al. (US 2016/0164249).
Russell discloses a laser detection and ranging system comprising (see Fig. 1)

a laser transmitter (110), including a pulsed or CW laser diode followed by one or more optical amplification stages [0025]
a receiver  (140) arranged to receive scattered laser pulses corresponding to the emitted pulses, and
a processor (included in controller 150) arranged to process the received scattered laser pulses and generated LADAR image data (image data based on distance and scanning data, paras. [0021] & [0035])
Russell discloses that the pulse repetition frequency and the pulse energy may be varied, and in particular, that as the pulse repetition frequency of the pulses increases, fiber-optic amplifiers have less time for gain recovery resulting in decreased pulse energy (para. [0085]).
Russell does not specifically disclose that the laser transmitter includes  a waveform controller arranged to generate a waveform script, wherein the waveform script includes at least one of a pulse repetition frequency setting, a pulse duration setting, and a pulse amplitude pre-warp setting, and an optical waveform generator.  Russell does not disclose a non-linear wavelength converter arranged to receive the amplified signal pulses and emit wavelength-converted pulses. However, Boland in the related field of  pulsed laser transmitters, teaches a laser transmitter comprising (see Fig. 2):
a waveform controller arranged to generate a waveform script, wherein the waveform script includes at least one of a pulse repetition frequency setting, a pulse duration setting, and a pulse amplitude pre-warp setting(input pulse waveform is set and corresponding waveforms for the modulated laser signal seed pulse and electrical signal for modulator to obtain the desired pre-selected waveform, para. [0074]);
an optical waveform generator (112) & (116) arranged to: i) receive the waveform script, Ii) generate pre-warped signal pulses based on the waveform script to compensate for gain distortion effects of a laser power amplifier, and iil) output the pre-warped signal pulses;
the laser power amplifier(including broadband laser amplifier 142 and narrowband laser amplifiers 146 and 150) arranged to: i) receive the pre-warped signal pulses, ii) receive a continuous wave signal, and iii) output amplified signal pulses that maintain a substantially constant drive intensity at the input of a non-linear wavelength converter (para. [0073]);
and the non-linear wavelength converter (frequency converter 108)  arranged to receive the amplified signal pulses and emit wavelength-converted pulses.
Utilizing the laser transmitter taught by Boland in the laser detection and ranging system of Russell would have resulted in the claimed invention. One skilled in the art, e. g. an optical engineer, would have found it obvious to employ the laser transmitter of Boland, in the laser detection and ranging system of Russell, since it solves the problem of gain recovery and distortion in the optical amplifiers, and thereby permits variable pulse repetition rates, which are desirable to obtain precise ranges at different distances (Russell, [0075-0076]). Further, the frequency converter of Boland may be desirable to more easily obtain a particular wavelength (Russell, [0063]) for scanning the range finder, which may use a wavelength from the infrared to ultraviolet spectrum (Boland [0019]).
Claim(s) 2-3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boland as applied to claims 1 and 11 above, and further in view of Russell  et al. (US 2019/0107606). 
With regard to claims 2-3 and 12-13, Boland does not specifically disclose that the waveform controller adjust the pulse duration as a function of the pulse repetition frequency , specifically inversely proportional.  However, Russell in the related field of laser range finding, teaches  that the energy of the each pulse emitted by the laser transmitter may decrease as the pulse repetition frequency increases, due to the slower gain recovery of the optical amplifier (para. [0085]). Therefore, one skilled in the art, e. g. an optical engineer, would have reasoned that choosing the pulse duration as a function of the pulse repetition frequency, specifically proportional  to its inverse, would have reduced distortion from the optical amplifier. Therefore, these limitations would have been obvious.
With regard to claims 4-5 and 14-15, a constant peak power  or square (flat topped) of the amplified signal pulses would have been obvious to obtain using the fact that the energy of the each pulse emitted by the laser transmitter may decrease as the pulse repetition frequency increases, due to the slower gain recovery of the optical amplifier (Russell para. [0085]).
With regard to claim 10, Russell in the related field of laser range finding, teaches that the pulse repetition frequency may be 100kHz to 5 MHz, but may be varied [0022]. One skilled in the art, e. g. an optical engineer, would have found a lower pulse repetition frequency obvious for laser range finding where lower resolution is required or desirable, e. g. to reduce the computation required for images.

Allowable Subject Matter
Claims 6-9 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statement filed on Aug. 24, 2020 has been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Jalali et al. disclose optical waveform generation, Keaton et al. and Boland disclose optical amplifiers and nonlinear converters, and Russell discloses laser range finding systems and methods.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Center at https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	

/ERIC L BOLDA/Primary Examiner, Art Unit 3645